Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recites the limitation "the first liquid intake" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claims 1 and 9. 
Claim 20 recites the limitation "the frame member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. 4711306), in view of Nicholas et al. (U.S. 2013/0292122A1) and Jalali et al. (U.S. 2007/0068672A1).
Regarding claim 1, Bobo discloses an artificial lift system (refer to abstract: the invention relates to a mixture of gas and liquid injected into a borehole for lifting hydrocarbons), comprising: a first mixer (fig. 1: joining of line 32 and 46 at base of “V” or at connection near 10n; also refer to col. 11 lines 12-14); a gas conduit (22 and/or 32, see fig. 1 and refer to col. 4 lines 47-48), the gas conduit extending between a gas intake (gas intake can be at intake of line 22 from 20 or intake at compressor 30 into line 32) at a first gas conduit end (connection point between 22 and 20 or between 30 and 32) and the first mixer (joining of line 32 and 46 at base of “V” or at connection near 10n) at a second gas conduit end (point at which 32 connects to 46; the area of mixing in the joining of the pipes 32 and 46 is the end of the gas conduit 32); 
a liquid conduit (46, fig. 1), the liquid conduit (46) extending between a liquid intake (connection point between 46 and 40) at a first liquid conduit end (connection point between 40 and 46) and the first mixer (joining of line 32 and 46 at base of “V” or at connection near 10n) at a second liquid conduit end (point at which 46 connects to 32; the area of mixing in the joining of the pipes 32 and 46 is the end of the liquid conduit 46); a liquid pump (44, see fig. 1 and col. 4 lines 62-67), the liquid pump (44) in fluid communication with the liquid conduit (46) at a pump connection point between the first liquid intake (point of connection between 40 and 46) and the first mixer (joining of line 32 and 46 at base of “V”); an outlet (10s, see fig. 1 and col. 4 lines 20-23) in fluid communication with the first mixer and adapted to output a first liquid and gas mixture into a well (see fig. 1 and col. 4 lines 20-23). 
However, Bobo fails to teach a frame assembly, the frame assembly comprising a base member, wherein each of the first mixer, the gas conduit, the liquid conduit, and the liquid pump are coupled to the base member.
Nicholas et al. teach a compact and transportable equipment (see fig. 2) that can be used for pumping fluid in a wellbore (refer to abstract), the transportable equipment comprises a frame assembly (see fig. 2), the frame assembly comprising a base member (see fig. 2), wherein a mixer (10), a polymer storage (4), a liquid conduit (see fig. 2 showing water conduit connected to pump 2), and liquid pump (2) are coupled to the base member (see fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the artificial lift system of Bobo by placing the entire assembly of the first mixer, the gas conduit, the liquid conduit, and the liquid pump on a compact and transportable equipment, taught by Nicholas et al., to reduce cost of having to manufacture or buy several artificial lift system for different wells since the entire artificial lift system will be able to be transported to different locations when mounted on a transportable equipment. 
However, the combination of Bobo and Nicholas et al. fail to teach a computing device having at least one processor and computer-readable instructions stored thereon, the computer-readable instructions, when executed by the at least one processor cause the computing device to identify one or more of: well geometry parameters, well productivity parameters, produced fluids properties, or surface production parameters; and based on the identifying one or more of: well geometry parameters, well productivity parameters, produced fluids properties, or surface production parameters, generate a first flow rate of the first liquid and gas mixture from the outlet and into the well.  
Jalali et al. teach a system for determining flow profile in an injection well (refer to abstract), the system comprises a computing device (50, fig. 4 and para 0034: controller 50 is computer base with a CPU 64) having at least one processor (64) and computer-readable instructions stored thereon (CPU 64 is operatively connected to memory 66), the computer-readable instructions (para 0035: indicators of flow profiles may be stored in memory 66), when executed by the at least one processor (64) cause the computing device (50) to identify one or more of: well geometry parameters (para 0074), well productivity parameters (para 0031 and 0042: downhole temperature measurements, 46, or other related parameters), produced fluids properties (para 0074), surface production parameters (shut-in temperature, para 0027 and 0035) and based on the identifying one or more of: well geometry parameters, well productivity parameters, produced fluids properties or the surface production parameters, generate a first flow rate of the injected fluid into the well (para 0035 and 00074: based on the well productivity parameters such as the temperature profile, the computing device automatically generates a flow profile/rate of the injected fluid).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bobo and Nicholas to include a computing device having at least one processor and computer-readable instructions stored thereon, the computer-readable instructions, when executed by the at least one processor cause the computing device to identify one or more of: well geometry parameters, well productivity parameters, produced fluids properties, or surface production parameters; and based on the identifying one or more of: well geometry parameters, well productivity parameters, produced fluids properties, or surface production parameters, generate flow rate of the injected fluid, as taught by Jalali et al. for the purpose of injecting the mixture at a monitored and optimized rate that would yield optimum lifting and minimize unwanted downhole conditions such as a kick. 
Regarding claim 5, the combination of Bobo, Nicholas, and Jalali et al. teach all the features of this claim as applied to claim 1 above; Jalali et al. further teach wherein the computer-readable instructions (para 0035: indicators of flow profiles may be stored in memory 66) further cause the computing device (50) to adjust (para 0040: following an injection period, the injection is shut down for a shut-in period) one or more of: a pressure or a flow rate of the liquid pump based on the identifying the one or more of: well geometry parameters, well productivity parameters, produced fluids properties, or surface production parameters (para 0040: the computing device 50 adjust the injection period as an injection and shut-in period are repeated).  
Regarding claim 8, the combination of Bobo, Nicholas, and Jalali et al. teach all the features of this claim as applied to claim 1 above; Jalali et al. further teach wherein the produced fluids properties comprise one or more of: a density of the well-produced fluids, a viscosity of the well-produced fluids (refer to para 0074: density, viscosity); wherein the well productivity parameters comprises one or more of: a flow potential for the well (para 0074: fluid flow area); and wherein the surface production parameters comprise one or more of: a well head shut-in temperature (para 0027 and 0035).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. 4711306), in view of Nicholas et al. (U.S. 2013/0292122A1) and Jalali et al. (U.S. 2007/0068672A1) as applied to claim 1 above, and further in view of Dykstra et al. (U.S. 2016/0230513A1).
Regarding claim 2, the combination of Bobo, Nicholas, and Jalali et al. teach all the features of this claim as applied to claim 1 above; Bobo further discloses wherein a gas valve (31) is coupled to the gas conduit (32). 
However, the combination of Bobo, Nicholas, and Jalali et al. fail to teach a liquid valve is coupled to the liquid conduit and wherein the liquid valve and the gas valve are independently controlled by the computing device.  
Dykstra et al. teach a system and method of injecting a mixture in a wellbore (110, see fig. 1 and refer to abstract), wherein a liquid valve (190) is coupled to a liquid conduit (217) and a valve (190) is connected to a gel line (195). A computing environment (250) is used to control the valves to modulate flow of liquid from the liquid line(217) and/or a flow of gel from the gel line (195; see fig. 1 and refer to para 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bobo, Nicholas, and Reid et al. to include a liquid valve coupled to the liquid conduit and wherein the liquid valve and the gas valve are independently controlled by the computing device, as taught by Dykstra et al. for modulating flow of liquid and gas from the liquid and gas line.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. 4711306), in view of Nicholas et al. (U.S. 2013/0292122A1) and Jalali et al. (U.S. 2007/0068672A1) as applied to claim 1 above, and further in view of Reid et al. (U.S. 2020/0263525A1).
Regarding claims 3-4, the combination of Bobo, Nicholas, and Jalali et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Bobo, Nicholas, and Jalali et al. fail to teach a variable frequency drive, the variable frequency drive operably coupled to the liquid pump, wherein the variable frequency drive is controlled by the computing device.  
Reid et al. teach a variable frequency drive (350, fig. 3) coupled to a liquid pump (322), wherein the variable frequency drive (350) is controlled by a controller (380; refer to para 0027 or 0028), the variable frequency drive is used to adjust the rate of speed of a motor and the pumping rate of the pump (refer to para 0027-0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bobo, Nicholas, and Reid et al. to include a variable frequency drive, the variable frequency drive operably coupled to the liquid pump, wherein the variable frequency drive is controlled by the computing device, as taught by Reid et al., to adjust the pumping rate of the pump. 
Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6-7 and 10-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, Bobo discloses an artificial lift system (refer to abstract: the invention relates to a mixture of gas and liquid injected into a borehole for lifting hydrocarbons), comprising: a first mixer (fig. 1: joining of line 32 and 46 at base of “V” or at connection near 10n; also refer to col. 11 lines 12-14) in fluid communication with an outlet (10s, see fig. 1 and col. 4 lines 20-23); a gas conduit (22 and/or 32, see fig. 1 and refer to col. 4 lines 47-48), the gas conduit extending between a gas intake (gas intake can be at intake of line 22 from 20 or intake at compressor 30 into line 32) at a first gas conduit end (connection point between 22 and 20 or between 30 and 32) and the first mixer (joining of line 32 and 46 at base of “V” or at connection near 10n) at a second gas conduit end (point at which 32 connects to 46; the area of mixing in the joining of the pipes 32 and 46 is the end of the gas conduit 32); 
a liquid conduit (46, fig. 1), the liquid conduit extending between a liquid intake (connection point between 46 and 40) at a first liquid conduit end (connection point between 40 and 46) and the first mixer (joining of line 32 and 46 at base of “V” or at connection near 10n) at a second liquid conduit end (point at which 46 connects to 32; the area of mixing in the joining of the pipes 32 and 46 is the end of the liquid conduit 46); a liquid pump (44, see fig. 1 and col. 4 lines 62-67), the liquid pump in fluid communication with the liquid conduit (46) at a pump connection point between the first liquid intake (point of connection between 40 and 46) and the first mixer (joining of line 32 and 46 at base of “V”). 44812-5184-0718 v1Application No. Unknown41541.347216Filed: October 9, 2020
However, Bobo fails to teach Preliminary Amendment Filed: October 9, 2020a chemical additive source, the chemical additive source coupled to a second mixer, the second mixer in fluid communication with the chemical additive source at a chemical additive connection point that is positioned between the pump connection point and the outlet; a frame assembly, the frame assembly comprising a base member, wherein each of the first mixer, the gas conduit, the liquid conduit, the liquid pump, the chemical additive source, and the second mixer are coupled to the base member.  
Nicholas et al. teach a compact and transportable equipment (see fig. 2) that can be used for pumping fluid in a wellbore (refer to abstract), the transportable equipment comprises a frame assembly (see fig. 2), the frame assembly comprising a base member (see fig. 2), wherein a mixer (10), a polymer storage (4), a liquid conduit (see fig. 2 showing water conduit connected to pump 2), and liquid pump (2) are coupled to the base member (see fig. 2). 

However, the combination of Bobo and Nicholas et al. fail to teach a chemical additive source, the chemical additive source coupled to a second mixer, the second mixer in fluid communication with the chemical additive source at a chemical additive connection point that is positioned between the pump connection point and the outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stevenson et al. (U.S. 6039116) teach a method of injecting a mixture of liquid and gas into a wellbore for the purpose of producing artificial lift of hydrocarbons (see fig. 2 and refer to abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672